Exhibit 10.01

 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of the 18th day of March, 2014.

 

TONIX PHARMACEUTICALS (BARBADOS) LTD.,
a company incorporated and duly licenced as an international business company
existing under the laws of Barbados

 

(the “Purchaser”)

 

- and -

 

STARLING PHARMACEUTICALS, INC.,
a company incorporated under the laws of the State of Delaware

 

(the “Vendor”)

 

RECITALS

 

WHEREAS:

 

A.The Vendor desires to sell and assign to the Purchaser, and the Purchaser
desires to purchase and assume from the Vendor, the Purchased Assets (as
hereinafter defined) pursuant to the terms and subject to the conditions
contained in this agreement;

 

B.Tonix Pharmaceuticals Holding Corp (“HoldCo”) is the sole shareholder of Tonix
Pharmaceuticals, Inc. (“Parent”), which is the sole shareholder of the
Purchaser; and

 

C.HoldCo has agreed to issue and contribute 25,000 shares of its common stock
(“Common Shares”) to Parent, which in turn will contribute such Common Shares to
Purchaser for Purchaser to use as partial consideration of the purchase price to
be paid hereunder.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto as follows:

 

Article 1
PRINCIPLES OF INTERPRETATION

 

1.1                            Definitions.

 

In this Agreement, capitalized terms shall have the meanings set out in Appendix
1 hereto.

 

1.2                           Schedules. The following schedules and appendices
are deemed to be an integral part of this Agreement and are attached hereto and
incorporated herein by reference:

 



 

 

 

Appendices   1 Definitions     2 Vendor’s Representations and Warranties     3
Purchaser’s Representations and Warranties     Schedules   1 Intellectual
Property

 

1.3                           Headings and Table of Content. The inclusion of
headings and of a table of contents in this Agreement is for convenience of
reference only and shall not affect the construction or interpretation hereof.

 

1.4                           Gender and Number. In this Agreement, unless the
context otherwise requires, words importing the singular include the plural and
vice versa and words importing gender include all genders.

 

1.5                           Currency. All amounts in this Agreement are
references to U.S. currency.

 

1.6                           Invalidity of Provisions. Each of the provisions
contained in this Agreement is distinct and severable and a declaration of
invalidity or unenforceability of any such provision or part thereof by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision hereof.

 

1.7                           Entire Agreement. This Agreement constitutes the
entire agreement between the parties hereto pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written. There are no warranties, conditions or
representations (including any that may be implied by statute) and there is no
agreement in connection with such subject matter, except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made by any party hereto or
its directors, officers, employees, agents or shareholders, to any other party
hereto or its directors, employees, agents or shareholders, except to the extent
that the same has been reduced to writing and included as a term of this
Agreement. Accordingly, there shall be no liability assessed in relation to any
such warranty, representation, opinion, advice or assertion of fact, except to
the extent aforesaid.

 

1.8                           Waiver, Amendment. Except as expressly provided in
this Agreement, no amendment or waiver of this Agreement shall be binding unless
executed in writing by the parties to be bound thereby. No waiver of any
provision of this Agreement shall constitute a waiver of any other provision nor
shall any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided.

 

1.9                           Governing Law. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, as such
laws are applied to contracts entered into and to be performed within such
state, without regard to any conflicts of laws provisions. The parties agree to
the exclusive jurisdiction of the courts located in New York, New York.

 



2

 

 

1.10                         Schedules. Any item disclosed in the schedules
attached hereto, under any specific section or schedule number hereof, shall be
deemed to have been disclosed for all purposes of this Agreement in response to
every section of this Agreement in respect of which such disclosure is required.
In no event shall any party hereto have any liability by virtue of its failure
to disclose in response to any section of this Agreement items which are
disclosed herein in respect to another section of this Agreement.

 

Article 2
PURCHASE AND SALE

 

2.1                           Agreement to Purchase/Sell. Subject to the terms
and conditions of this Agreement, and with effect at the Time of Closing, the
Vendor hereby sells to the Purchaser and the Purchaser hereby purchases from the
Vendor all right, title and interest of the Vendor in and to the worldwide
Intellectual Property and Intellectual Property Rights related to inventions
described in the provisional patent application listed on Schedule 1, including
such provisional patent application (the “Purchased Assets”).

 

2.2                           Payment of Purchase Price. The purchase price (the
“Purchase Price”) for the Purchased Assets shall be paid and satisfied by
transfer to the Vendor of 25,000 fully paid and non-assessable Common Shares and
$125,000 in cash.

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

3.1                           By the Vendor. The Vendor represents and warrants
to the Purchaser (and acknowledges that the Purchaser is relying upon the
following representations and warranties in connection with entering into this
Agreement and the transactions contemplated hereby) as set out in Appendix 2
hereto.

 

3.2                           By the Purchaser. The Purchaser represents and
warrants to the Vendor (and acknowledges that the Vendor is relying upon the
following representations and warranties in connection with entering into this
Agreement and the transactions contemplated hereby) as set out in Appendix 3
hereto.

 

3.3                           No Finder’s Fees. Each of the Vendor and the
Purchaser represents and warrants to the other, in connection with this
Agreement, that it has not taken, and agrees that it will not take, any action
that would cause the other to become liable to any claim or demand for a
brokerage commission, finder’s fee, fiscal advisory fee or other similar
payment.

 

Article 4
COVENANTS

 

4.1                           Conduct of the Vendor At Closing. The Vendor
covenants and agrees with the Purchaser that at the Time of Closing:

 

4.1.1Corporate Authority. The Vendor shall deliver to the Purchaser evidence
satisfactory to the Purchaser’s counsel that all necessary corporate
authorizations authorizing and approving the transactions contemplated herein
have been obtained.

 



3

 

 

4.1.2Conveyance Documentation. The Vendor shall deliver within one (1) month
from Closing to the Purchaser all necessary deeds, conveyances, bills of sale,
transfers, assignments and any other documents necessary or reasonably required
in the opinion of the Purchaser’s counsel to transfer effectively to the
Purchaser good and marketable title to the Purchased Assets, free and clear of
all Charges, including evidence satisfactory to the Purchaser’s counsel that the
Vendor has obtained all Required Consents.

 

4.1.3Possession of Tangible Assets. The Vendor shall deliver to the Purchaser
possession of the notebooks and data records in respect of the Purchased Assets.

 

4.2           Conduct of the Purchaser at Closing. The Purchaser covenants and
agrees with the Vendor that at the Time of Closing:

 

4.2.1Corporate Authority. The Purchaser shall deliver to the Vendor evidence
satisfactory to the Vendor’s counsel that all necessary corporate authorizations
authorizing and approving the transactions contemplated herein have been
obtained.

 

4.2.2Conveyance Documentation. The Purchaser shall deliver to the Vendor all
assignments and any other documents which require execution by the Purchaser,
including a share certificate evidencing 25,000 Common Shares.

 

4.2.3Purchase Price. The Purchaser shall transfer its 25,000 Common Shares in
satisfaction of the Purchase Price in the manner set out in Section 2.3 hereof
as well as payment of $125,000.

 

Article 5
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1                           Survival of Representations, Warranties and
Covenants. The representations, warranties and covenants contained in this
Agreement and in any document executed and delivered in connection with the
completion of the transactions contemplated herein shall survive the Closing
and, notwithstanding such Closing and notwithstanding any investigations made by
or on behalf of the parties hereto, shall continue in full force and effect from
and after the Closing Date as follows:

 

5.1.1as to all warranties and representations, for a period of 1 year following
the Closing Date; and

 

5.1.2as to all covenants and obligations of the parties, until performed in
full.

 

Without limiting the generality of Section 5.1.2, the parties hereto agree that
all indemnities contained herein, except as otherwise specifically set forth
herein, shall survive for one (1) year from Closing.

 



4

 

 

Article 6
INDEMNIFICATION

 

6.1                           Vendor Indemnification. The Vendor hereby agrees
to indemnify and save harmless the Purchaser for and from any Losses suffered by
the Purchaser as a result of (i) any breach of representation or warranty on the
part of the Vendor contained in this Agreement or in any agreement, certificate
or document delivered pursuant to this Agreement, and (ii) any breach or
non-performance by the Vendor of any covenant to be performed by it that is
contained in this Agreement or in any agreement, certificate or document
delivered pursuant to this Agreement. Notwithstanding the foregoing, the total
liability of the Vendor pursuant to this section shall not exceed the Purchase
Price.

 

6.2                           Purchaser Indemnification. The Purchaser hereby
agrees to indemnify and save harmless the Vendor for and from any Losses
suffered by the Vendor as a result of (i) any breach of representation or
warranty on the part of the Purchaser contained in this Agreement or in any
agreement, certificate or document delivered pursuant to this Agreement, and
(ii) any breach or non-performance by the Purchaser of any covenant to be
performed by it that is contained in this Agreement or in any agreement,
certificate or document delivered pursuant to this Agreement. The remaining
provisions of this Article setting out the terms and conditions of the indemnity
of the Vendor in favour of the Purchaser shall apply to the Purchaser’s
indemnity of the Vendor, mutatis mutandis.

 

6.3                           Notice of Claim. A Party (the “Indemnitee”) shall
promptly give notice to the other Party (the “Indemnitor”) of any claim for
indemnification pursuant to Article 6 (a “Claim”, which term shall include more
than one Claim). Such notice shall specify with reasonable particularity (to the
extent that the information is available):

 

6.3.1the factual basis for the Claim; and

 

6.3.2the amount of the Claim, or, if an amount is not then determinable, an
approximate and reasonable estimate of the likely amount of the Claim.

 

Any Claim arising as a result of a breach of a representation or warranty
contained in Appendix 2 or Appendix 3 shall be made not later than the date on
which, pursuant to Section 5.1, such representation or warranty terminated.

 

6.4           Procedure for Indemnification.

 

6.4.1Investigation of Claim. Following receipt of notice from the Indemnitee of
a Claim, the Indemnitor shall have 30 days to make such investigation of the
Claim as the Indemnitor considers necessary or desirable. For the purpose of
such investigation, the Indemnitee shall make available to the Indemnitor the
information relied upon by the Indemnitee to substantiate the Claim.

 

6.4.2Third Party Claims. With respect to any Third Party Claim, the Indemnitee
shall have the right, at its own expense, to participate in, or assume control
of, the negotiation, settlement or defence of such Third Party Claim at its
discretion.

 



5

 

 

6.4.3Cooperation. The Indemnitor and the Indemnitee shall cooperate fully with
each other with respect to Third Party Claims and shall keep each other fully
informed with respect thereto (including supplying copies of all relevant
documentation promptly as it becomes available).

 

6.5                           Interest on Claims. The amount of any Claim
submitted under Section 6.1 shall bear interest from and including the date the
Indemnitee is required to make payment in respect thereof at the prime lending
rate of interest expressed at a rate per annum which Royal Bank of Canada
establishes as a reference rate of interest for commercial demand loans in
Canadian dollars, calculated from and including such date to but excluding the
date reimbursement of such Claim by the Indemnitor is made, and the amount of
such interest shall be deemed to be part of such Claim.

 

6.6                           Purchase Price Adjustment. The parties hereto
agree that any amount paid pursuant to this Article for any breach of
representation or warranty on the part of either the Vendor or the Purchaser
contained in this Agreement or in any agreement, certificate or document
delivered pursuant to this Agreement shall constitute an adjustment to the
Purchase Price.

 

6.7                           Exclusive Remedy. From and after Closing, no party
hereto shall be liable or responsible in any manner whatsoever to the other
parties, whether for indemnification or otherwise, except for indemnity
expressly provided in this Article, which provide the exclusive remedies and
causes of action of the parties hereto with respect to any matter arising out of
or in connection with this Agreement or any agreement, certificate or other
document delivered pursuant hereto.

 

Article 7
GENERAL MATTERS

 

7.1                           Location and Time of Closing. The closing of the
transactions contemplated by this Agreement shall take place at the Time of
Closing at the offices of the Purchaser’s counsel.

 

7.2                           Assignment. No party may assign its rights or
benefits under this Agreement, without the prior written consent of the other
party hereto (such consent not to be unreasonably withheld or delayed). In the
event of an assignment contemplated above, any reference in this Agreement to
the assignor shall be deemed to include the assignee. Subject to the foregoing,
this Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

7.3                           Expenses. Except as provided in this Agreement,
each of the parties hereto shall be responsible for the expenses (including fees
and expenses of legal advisers, accountants and other professional advisers)
incurred by it, respectively, in connection with the negotiation and settlement
of this Agreement and the completion of the transactions contemplated hereby.

 

7.4                           Notices. Any notice or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by prepaid first-class mail, by facsimile or other means of electronic
communication or by hand-delivery as hereinafter provided. Any such notice or
other communication, if mailed by prepaid first-class mail at any time other
than during a general discontinuance of postal service due to strike, lock-out
or otherwise, shall be deemed to have been received on the fourth Business Day
after the post-marked date thereof, or if sent by facsimile or other means of
electronic communication, shall be deemed to have been received on the Business
Day following the sending, or if delivered by hand shall be deemed to have been
received at the time it is delivered to the applicable address noted below
either to the individual designated below or to an individual at such address
having apparent authority to accept deliveries on behalf of the addressee.
Notice of change of address shall also be governed by this section. In the event
of a general discontinuance of postal service due to strike, lock-out or
otherwise, notices or other communications shall be delivered by hand or sent by
facsimile or other means of electronic communication and shall be deemed to have
been received in accordance with this section. Notices and other communications
shall be addressed as follows:

 



6

 

 

(a)if to the Purchaser:

 

Tonix Pharmaceuticals (Barbados) Ltd.

c/o Chancery Corporate Services Limited

Chancery House

High Street, Bridgetown

St. Michael BB11128

Barbados, W.I.

 

Attention: Jamar Arthur-Selman

Telephone No.: 1-246 431-0070

Facsimile No.: 1-246 431-0076

Email: jarthurselman@ccslbb.com

 

 

(b)if to the Vendor:

 

Starling Pharmaceuticals, Inc.

245 E. 93rd St. 14E

New York, NY 10128

 

Attention: Mr. Seth Lederman

Telephone No.: 1-212-980-9155 x103

Facsimile No. 1-212-923-5700

Email Seth.Lederman@TonixPharma.com

 

7.5                           Time of Essence. Time is of the essence of this
Agreement.

 

7.6                           Further Assurances. Each of the parties hereto
shall promptly do, make, execute, deliver, or cause to be done, made, executed
or delivered, all such further acts, documents and things as any other party
hereto may reasonably require from time to time for the purpose of giving effect
to this Agreement.

 

7.7                           Counterparts. This Agreement may be signed in
counterparts and each such counterpart shall constitute an original document and
such counterparts, taken together, shall constitute one and the same instrument.

 

Signature Page to Follow

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  



  TONIX PHARMACEUTICALS (BARBADOS) LTD.         By: /s/ TREVOR A. CARMICHAEL    
  Name: Sir Trevor A. Carmichael       Title: Director             By: /s/ SETH
LEDERMAN       Name: Dr. Seth Lederman       Title: Director             By:    
  CHANCERY CORPORATE SERVICES LIMITED       Title: Director               Per:
/s/ JAMAR ARTHUR-SELMAN       Jamar Arthur-Selman       Director            
STARLING PHARMACEUTICALS, INC.         By: By: /s/ SETH LEDERMAN       Name:
Seth Lederman       Title: Director  



 



 

 

 

APPENDIX 1

 

DEFINITIONS

 

“Agreement” means this Agreement and all schedules attached to this Agreement,
in each case as they may be amended or supplemented from time to time, and the
expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar
expressions refer to this Agreement; and unless otherwise indicated, references
to Articles and sections are to Articles and sections in this Agreement;

 

“Business Day” means any day, other than Saturday, Sunday or any statutory
holiday in the State of Delaware;

 

“Charge” means any charge, encumbrance, hypothec, lien, mortgage, pledge,
privilege, prior claim, security interest or title retention agreement of any
nature or kind.

 

“Claim” has the meaning attributed to such term in Section 6.3;

 

“Closing” means the closing of the transactions contemplated by this Agreement;

 

“Closing Date” means March 18, 2014, or such other date as may be agreed upon by
the parties hereto;

 

“Common Shares” means the common shares in the capital of the HoldCo;

 

“Constating Documents” means, in respect of a corporation, its articles of
incorporation, its by-laws and all amendments thereto;

 

“HoldCo” means Tonix Pharmaceuticals Holding Corp;

 

“including” means “including without limitation” and shall not be construed to
limit any general statement which it follows to the specific or similar items or
matters immediately following it;

 

“Indemnitee” has the meaning attributed to such term in Section 6.3;

 

“Indemnitor” has the meaning attributed to such term in Section 6.3;

 

“Intellectual Property” means all intangible or intellectual property of any
kind, including: (i) any registered or unregistered mark, trade-mark, service
mark, business or trade name, domain name, distinguishing guise, logo, insignia,
seal, design or symbol, including all goodwill associated therewith; (ii) works
of authorship, including drawings and software; (iii) industrial or utility
designs; (iv) inventions, discoveries, improvements; (v) integrated circuit
topographies and mask works; and (vi) trade secrets, confidential information,
ideas, formulas, compositions, know-how, processes, procedures, methodologies,
techniques, formulae, calculations, designs, research and development
information, data, specifications, analyses, plans, maintenance information and
all other technical, research or design information;

 



 

 

 

“Intellectual Property Rights” means all rights to Intellectual Property
existing under: (i) trademark law; (ii) copyright law; (iii) design patent or
industrial design law; (iv) patent law; (v) semi-conductor chip or mask work
law; or (vi) any other statutory provision or common law principle relating to
such subject matter including trade secret law; including all grants and
registrations worldwide in connection with the foregoing and all other rights
with respect thereto existing other than pursuant to grant or registration; all
applications for any such grant or registration, all rights to make such
applications and the right to control their prosecution, rights or priority
under international conventions, and all amendments, continuations, divisions
and continuations-in-part of such applications, and all corrections, reissues,
patents of addition, extensions and renewals of any such grant, registration or
right.

 

“Losses” means in respect of any matter, all claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses (including all
reasonable legal and other professional fees and disbursements, interest,
penalties and amounts paid in settlement) arising as a consequence of such
matter;

 

“Parent” means Tonix Pharmaceuticals, Inc.;

 

“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted;

 

“Purchase Price” has the meaning attributed to such term in Section 2.2;

 

“Purchased Assets” has the meaning attributed to such term in Section 2.1;

 

“Purchaser” has the meaning attributed to such term in the preamble to this
Agreement;

 

“Purchaser’s Claim” has the meaning attributed to such term in Section 6.3;

 

“Required Consents” means, collectively, all consents required from any Third
Party in order to assign and transfer any of the Purchased Assets;

 

“Purchaser” has the meaning attributed to such term in the preamble to this
Agreement.

 



 

 

 

APPENDIX 2

 

VENDOR’S REPRESENTATIONS AND WARRANTIES

 

2.1                           Incorporation and Status. The Vendor is duly
incorporated and validly existing under the laws of the State of Delaware.

 

2.2                           Due Authorization. The execution and delivery of
this Agreement and all other agreements, the execution of which by the Vendor is
herein contemplated, have been duly authorized by all necessary corporate action
and the Vendor has all requisite corporate power and authority to enter into all
such agreements and to perform and discharge its obligations thereunder in
accordance with their respective terms.

 

2.3                           Execution and Binding Effect. This Agreement has
been duly and validly executed and delivered by the Vendor and constitutes a
valid and binding obligation of the Vendor enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency
and other laws affecting creditors’ rights generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction.

 

2.4                           No Contravention. The execution and delivery of
this Agreement and all other agreements, the execution of which is contemplated
hereby by the Vendor and the observance and performance of the terms and
provisions of any such agreements on its part to be observed and performed and
the completion of the transactions provided for in this Agreement: (i) do not
constitute a violation of applicable law or a violation or breach of the
Constating Documents or, subject to obtaining the Required Consents, any
provision of any contract, indenture, trust deed, bond, debenture, security
agreement, agreement or other instrument to which the Vendor is a party or by
which it is bound, or any order, writ, injunction, decree, statute, rule, by-law
or regulation applicable to it; (ii) subject to obtaining the Required Consents,
would not constitute a default (nor would with the passage of time or the giving
of notice or both or otherwise, constitute a default) under any contract,
indenture, trust deed, bond, debenture, security agreement or other instrument
to which the Vendor is a party or by which it is bound; and (iii) would not
result in the creation or imposition of any Charge on any of the property or
assets of the Vendor.

 

2.5                           Approvals, Consents and Notices Relating to the
Vendor. Except for the Required Consents, no authorization, consent or approval
of, or filing with, or notice to any court or other Person is required to be
obtained or given by the Vendor in connection with the execution, delivery or
performance of this Agreement by the Vendor.

 

2.6                           Purchased Assets. The Vendor owns the Purchased
Assets with good and marketable title thereto, free and clear of any Charge and
of any rights or privileges capable of becoming a Charge.

 

2.7                           Intellectual Property. Schedule 1 contains a
complete list of the Purchased Assets. The Vendor is authorized to assign the
Intellectual Property to the Purchaser. The Vendor has not granted any right,
title or interest in and to the Intellectual Property used by it to any other
Person. The Vendor has not received any notice claiming that the development,
manufacture, commercialization, sale, distribution or other use of the Purchased
Assets infringes upon Intellectual Property Rights of any other Person, and is
not aware of any such infringement.

 

2.8                           No Other Representations and Warranties. Other
than as set forth in this Appendix 2, the Vendor is not making any
representations or warranties.

 



 

 

 

APPENDIX 3

 

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

3.1                           Incorporation and Status. The Purchaser is a
subsisting corporation validly incorporated and organized under the laws of
Barbados.

 

3.2                           Due Authorization. The execution and delivery of
this Agreement and all other agreements, the execution of which by the Purchaser
is herein contemplated, have been duly authorized by all necessary corporate
action and the Purchaser has all requisite corporate power and authority to
enter into all such agreements and to perform and discharge its obligations
thereunder in accordance with their respective terms.

 

3.3                           Execution and Binding Effect. This Agreement has
been duly and validly executed and delivered by the Purchaser and constitutes a
valid and binding obligation of the Purchaser enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting creditors’ rights generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 

3.4                           No Contravention. The execution and delivery of
this Agreement and all other agreements, the execution of which is contemplated
hereby by the Purchaser and the observance and performance of the terms and
provisions of any such agreements on its part to be observed and performed and
the completion of the transactions provided for in this Agreement: (i) do not
constitute a violation of applicable law or a violation or breach of the
Constating Documents or any provision of any contract, indenture, trust deed,
bond, debenture, security agreement, agreement or other instrument to which the
Purchaser is a party or by which it is bound, or any order, writ, injunction,
decree, statute, rule, by-law or regulation applicable to it; (ii) would not
constitute a default (nor would with the passage of time or the giving of notice
or both or otherwise, constitute a default) under any contract, indenture, trust
deed, bond, debenture, security agreement or other instrument to which the
Purchaser is a party or by which it is bound; and (iii) would not result in the
creation or imposition of any Charge on any of the property or assets of the
Purchaser.

 

3.5                           Approvals, Consents and Notices Relating to the
Purchaser. No authorization, consent or approval of, or filing with, or notice
to any court or other Person is required to be obtained or given by the
Purchaser in connection with the execution, delivery or performance of this
Agreement by the Purchaser.

 

3.6                           Transfer of Common Shares. The transfer of Common
Shares to Vendor is being made free and clear of any Charge.

 

3.7                           No Other Representations and Warranties. Other
than as set forth in this Appendix 3, the Purchaser is not making any
representations or warranties.

 



 

 

 

SCHEDULE 1

 

INTELLECTUAL PROPERTY

 

US Provisional Patent Number 61786728 – Radio and Chemo Protective Agents and
all other patent applications claiming priority thereof, including US
Nonprovisional Patent Application No. 14203733.

  

 



